DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Claims 2-21 are pending.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 5/17/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
4.	The drawings have been reviewed and are accepted as being in compliance with the provisions of 37 CFR 1.121.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. 10,346,405 Although the claims at issue are not identical, they are not patentably distinct from each other because, see table below:

16403650
10,346,405
1. A computer-implemented method for performing semantic document analysis, the method comprising: determining a semantic analysis matrix corresponding to a set of documents, wherein each entry of the semantic analysis matrix indicates a number of times a respective term of a set of terms appears in a corresponding document in the set of documents; determining a lower-dimensional compressed matrix from the semantic analysis matrix, 

wherein the lower-dimensional compressed matrix corresponds to a document subset of the set of documents that is representative of the set of documents within an accuracy tolerance;


 

































determining a first vector representation of a first document and a second vector representation of a second document; determining a first lower-dimensional vector representation of the first document using the first vector representation and the lower-dimensional compressed matrix and a second lower-dimensional vector representation of the second document using the second vector representation and the lower-dimensional compressed matrix; determining, using the first lower-dimensional vector representation and the second lower-dimensional vector representation, a similarity metric associated with the first document and the second document; determining that the similarity metric satisfies a threshold value; and classifying the first document and the second document in a same document cluster.
1. A computer-implemented method for performing semantic document analysis, the method comprising: determining a semantic analysis matrix corresponding to a set of documents, wherein each entry of the semantic analysis matrix indicates a number of times a respective term of a set of terms appears in a corresponding document in the set of documents; determining a lower-dimensional compressed matrix from the semantic analysis matrix, 

wherein determining the lower-dimensional compressed matrix comprises; determining a set of leverage scores corresponding to rows of the semantic analysis matrix;
and sampling a first subset of the rows of the semantic analysis matrix based at least in part on a corresponding subset of the set of leverage scores; determining a target rank parameter; 
determining an accuracy tolerance; 

determining, based at least in part on the target rank parameter and the accuracy tolerance, a first number of times to sample the semantic analysis matrix to obtain the first subset of the rows of the semantic analysis matrix, projecting each of the rows of the semantic analysis matrix onto a linear combination of the sampled first subset of the rows of the semantic analysis matrix; determining a set of distances form the rows of the semantic analysis matrix to the linear combination based at least in part on the projecting; determining, based at least in part on the target rank parameter, the accuracy tolerance, and the set of distances, a second number of times to sample the semantic analysis matrix to obtain a second subset of the rows of the semantic analysis matrix; sampling the rows of the semantic analysis matrix the second  determining a first vector representation of a first document and a second vector representation of a second document; determining a first lower-dimensional vector representation of the first document using the first vector representation and the lower-dimensional compressed matrix and a second lower-dimensional vector representation of the second document using the second vector representation and the lower-dimensional compressed matrix; determining, using the first lower-dimensional vector representation and the second lower-dimensional vector representation, a similarity metric associated with the first document and the second document; determining that the similarity metric satisfies a threshold value; and classifying the first document and the second document in a same document cluster.




Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claim(s) 1-4, 7-11 and 14-18 is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated by  Franceschini; Michele M.;   et al.  (US 2016/0012119).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art 
As per Claim 1, Franceschini discloses:
A computer-implemented method for performing semantic document analysis, the method comprising: determining a semantic analysis matrix corresponding to a set of documents, wherein each entry of the semantic analysis matrix indicates a number of times a respective term of a set of terms appears in a corresponding document in the set of documents; (Par [0003], “is latent semantic analysis (LSA). LSA functions by projecting a document's representation, typically in the form of a term-frequency/inverse-document-frequency vector, to a smaller space called the latent semantic space. This projecting is performed using matrix factorization techniques such as singular value decomposition (SVD), or by using statistical inference techniques such as expectation/maximization, as used in probabilistic latent semantic indexing (PLSI).” And see Figures 1-2)  determining a lower-dimensional compressed matrix from the semantic analysis matrix; (Par [0003]) determining a first vector representation of a first document and a second vector representation of a second document; (Par [0039]-[0040] and par [0100]) determining a first lower-dimensional vector representation of the first document using the first vector representation and the lower-dimensional compressed matrix and a second lower-dimensional vector representation of the second document using the second vector representation and the lower-dimensional compressed matrix; (Par [0039-0040], “Mathematically, if the initialization probability vector is v0, and the transition probability matrix is M, and the teleportation parameter is alpha, iterating the Markov chain can mean computing this recursion…” and par [0100], “In the two examples above, the concept graph is used to compute those feature vectors. Once in possession of the feature vectors, clustering algorithms (for example k-means) may be employed to cluster the associated concepts in groups. The clustering separates concepts into distinct groups on the basis of their conceptual closeness”, See Figures 1 and 2) determining, using the first lower-dimensional vector representation and the second lower-dimensional vector representation, a similarity metric associated with the first document and the second document; (Par [0240], “0240] In addition to the conceptual relatedness metric described above, weights can be computed for the individual concepts associated with each researcher”) determining that the similarity metric satisfies a threshold value; (Par [0045], “In another embodiment, the output from block 108 can include the relation information for just those concepts in the knowledge base 106 that meet a threshold such as the "most related" or those with a likelihood over a specified threshold.) and classifying the first document and the second document in a same document (Par [0091], “In an embodiment, text is extracted from the reference corpus which may contain information describing aspects of the "Mambo". One possible way of accomplishing this is to do a text search for the word "Mambo" in the reference corpus and then extract text containing these mentions of the word "Mambo" from the corpus of reference. The text search can be done using a number of techniques known in the art. When doing this text search, variants of the word "Mambo" may be searched for as well, for example "mambo" (the lower case version of "Mambo") or "MAMBO" may be also searched.”).
As per Claim 2, the rejection of Claim 1 is incorporated and further Franceschini discloses: wherein determining the lower-dimensional compressed matrix comprises: determining a set of leverage scores corresponding to rows of the semantic analysis matrix; (Par [0003], “very dimension in this lower dimensional space is meant to represent an abstract concept that is generated automatically by the LSA technique.” And Par [0041], “The link type may then be used to compute an additional link weight, which can be used to modify the link's probability in the transition probability matrix (by, for example, making the probability of the link proportional to the link weight and” and par [0120-0121], “The row vector thus computed is an estimate for how much the general area of a concept is being mentioned, taking into account information from all other extracted concepts. A large value in an entry of the row vector implies a larger presence of the underlying concept, and vice-versa…”) and sampling a subset of the rows of the semantic analysis matrix based at least in part on a corresponding subset of the set of leverage scores. (Par [0119], “Choose a column, for example the ith column. By examining the column of this matrix, a number of 
As per Claim 3, the rejection of Claim 3 is incorporated and further Franceschini discloses: wherein determining the lower-dimensional compressed matrix further comprises: determining a target rank parameter; determining an accuracy tolerance; determining, based at least in part on the target rank parameter and the accuracy tolerance, a number of times to sample the semantic analysis matrix to obtain the subset of rows. (Par [0054], “statistical parameter estimation methods. After choosing this integer, the corresponding word is uttered. After this, the simplest model simply repeats this process again. More complex models may choose a "phrase length" which results in uttering not only the word in position x” and par [0183], “rank elements”).
As per Claim 4, the rejection of Claim 4 is incorporated and further Franceschini discloses: wherein determining the lower-dimensional compressed matrix further comprises projecting each of the rows of the semantic analysis matrix onto a linear combination of the sampled subset of rows. (Par [0003], “very dimension in this lower dimensional space is meant to represent an abstract concept that is generated automatically by the LSA technique.” And Par [0041], “The link type may then be used to compute an additional link weight, which can be used to modify the link's probability in the transition probability matrix (by, for example, making the probability of the link proportional to the link weight and” and par [0120-0121], “The row vector thus computed is an estimate for how much the general area of a concept is being 
As per Claim 7, the rejection of Claim 1 is incorporated and further Franceschini discloses: wherein the set of terms is selected based at least in part on a predefined impact on semantic meaning. (Par [0003], “or by using statistical inference techniques such as expectation/maximization, as used in probabilistic latent semantic indexing (PLSI).” Par [0119] and par [0230], “The task of summarizing the most relevant concepts in a document to a query can be accomplished as follows. After a query is input, and a set of documents is returned through the use of the conceptual inverted index, the concepts extracted for these documents are also retrieved. Next, a computation is made to estimate the degree to which the concept or concepts in the query are relevant to each of the extracted concepts for all of the documents returned.”).

As per Claims 8-11, 14, and 15-18, being the system and storage medium readable  claims corresponding to the method claims 1-4 and 7 respectively and rejected under the same reason set forth in connection of the rejections of Claims 1-4 and 7 further Franceschini discloses: (Par [0257]).

Allowable Subject Matter
10.	Claims 5-6, 12-13, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
wherein the number of times to sample the semantic analysis matrix is a first number of times and the subset is a first subset, and wherein determining the lower-dimensional compressed matrix further comprises: determining a set of distances from the rows of the semantic analysis matrix to the linear combination based at least in part on the projecting; determining, based at least in part on the target rank parameter, the accuracy tolerance, and the set of distances, a second number of times to sample the semantic analysis matrix to obtain the subset of rows; sampling the rows of the semantic analysis matrix the second number of times to obtain a second subset of the rows of the semantic analysis matrix; and generating the lower-dimensional compressed matrix using at least a portion of a combined subset of the rows of the semantic analysis matrix, the combined subset containing the first subset and the second subset and determining the lower- dimensional compressed matrix further comprises determining an optimal subspace of the combined subset, wherein a number of dimensions of the optimal subspace is the target rank parameter.”  Specifically determination of the first lower-dimensional representation and the second lower- dimensional vector representation to satisfy a threshold value in order to classify a first and second document in the same document cluster based on determining a set of distances from the rows of the semantic analysis matrix to the linear combination based at least in part on the projecting; determining, based at least in part on the target rank parameter, the accuracy tolerance, and the set of distances, a second number of times to sample the semantic analysis matrix to obtain the subset of rows; sampling the rows of the semantic analysis matrix the second number of times to obtain a second subset of the rows of the semantic analysis matrix.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Caid et al (US 7,251,637) relates to Context vector generation and retrieval, specifically In conclusion, we have shown that a set of lower-dimensional context vectors can be constructed by applying the SVD to the mutual co-occurrence matrix R. The error introduced into the context vectors by reducing the dimension from n=N to n=r is quantifiable and can be controlled as required by the specific problem.
Zweig et al (US 2014/0229158) relates to Context vector generation and retrieval, specifically to semantic analysis using the Latent Semantic Analysis (LSA) to generate a feature vector. Other implementations can use other analysis technique besides LDA and/or LSA, or in addition to LDA and/or LSA.10.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA RUIZ whose telephone number is (571)270-3158.  The examiner can normally be reached on M-F 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ANGELICA RUIZ/Primary Examiner, Art Unit 2158